Citation Nr: 1705029	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-32 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vision loss, including secondary to inservice exposure to herbicides or service-connected diabetes mellitus.

2.  Entitlement to service connection for loss of teeth, including secondary to inservice exposure to herbicides, for compensation purposes.

3.  Entitlement to service connection for a skin disorder, including secondary to inservice exposure to herbicides.

4.  Entitlement to service connection for an acquired psychiatric disorder, including secondary to inservice exposure to herbicides.

5.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to March 22, 2010.

9.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, since March 22, 2010.

10.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to March 22, 2010.

11.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, since March 22, 2010.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities, prior to February 3, 2016.


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other decorations.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

The issues of entitlement to service connection for vision loss and for an acquired psychiatric disorder, as well as entitlement to a total disability evaluation based upon individual unemployability (TDIU rating), prior to February 3, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current dental disorder, diagnosed as periodontal disease, is not considered a disability for VA compensation purposes.
 
2.  The Veteran's current skin disorders, diagnosed as contact dermatitis; basal cell carcinoma, left temple; and squamous cell carcinoma, left hand, were not manifest during service or within the first post service year, and are not related to his military service, including his inservice exposure to herbicides.

3.  The Veteran's service-connected diabetes mellitus, type II, is managed by a restricted diet and insulin, and does not require a regulation of activities.

4.  The Veteran's peripheral neuropathy of the left upper extremity has been manifested by no more than mild incomplete paralysis.

5.  The Veteran's peripheral neuropathy of the right upper extremity has been manifested by no more than mild incomplete paralysis.


6.  Prior to March 22, 2010, the Veteran's peripheral neuropathy of the left lower extremity was manifested by pain and reduced sensation with mild incomplete paralysis.

7.  Since March 22, 2010, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis.

8.  Prior to March 22, 2010, the Veteran's peripheral neuropathy of the right lower extremity was manifested by pain and reduced sensation with mild incomplete paralysis.

9.  Since March 22, 2010, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disorder for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).

2.  The criteria for service connection for a skin disorder, diagnosed as contact dermatitis; basal cell carcinoma, left temple; and squamous cell carcinoma, left hand, including secondary to inservice exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.120, Diagnostic Code 7913 (2016).

4.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2016).

5.  The criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8515 (2016).

6.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to March 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, since March 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to March 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

9.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, since March 22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in February 2009 and July 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, VA examination reports and medical opinions, statements from the Veteran, and testimony from his hearing before the Board.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board finds that no additional action to further develop the record in connection with the claims, prior to appellate consideration, is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

A.  Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a tumor, malignant, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

i.  Periodontal Disease

The Veteran is claiming service connection for a dental disorder.  He attributes this condition to his inservice exposure to herbicides.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not disabilities for compensation purposes, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150.

A review of the evidence of record reflects that the Veteran currently has periodontal disease.  Specifically, a March 2016 VA examination for dental and oral conditions noted missing teeth and concluded with a diagnosis of periodontal disease.  The VA examiner noted that periodontal disease is an intraoral condition that affects gums and support bone of the teeth.  It is caused by intra oral bacteria that affects in early stages the soft tissue only (Gingivitis) and in advanced cases the surrounding bone (periodontitis) that can eventually cause loss of teeth.  It was also noted that there were no adverse conditions of the mandible or maxilla.

Periodontal disease is not a condition for which presumptive service connection may be established based upon inservice exposure to herbicide agents, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309.

A review of the Veteran's service treatment records revealed treatment for carious teeth.  There were no complaints of or treatment for dental trauma.  

The Veteran is precluded from entitlement to service connection for compensation purposes for periodontal disease.  See 38 C.F.R. § 3.381(b).

As the Veteran seeks service connection for missing teeth due to periodontal disease, and periodontal disease can only be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment and not for compensation purposes, the claim for service connection for loss of teeth for compensation purposes, must be denied.  

ii.  Skin Disorder

The Veteran is seeking service connection for a skin disorder.  He attributes this condition to his inservice exposure to herbicides.

In certain cases, service connection can be presumed if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service.  Presumptive service connection is warranted for the following disorders: amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  For purposes of this section, the term soft tissue sarcoma does not include basal cell carcinoma or squamous cell carcinoma.  See 38 C.F.R. § 3.309(e), Note 1.

VA has determined there is no positive association between exposure to herbicides and any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

A review of the Veteran's claims file reveals that he currently has contact dermatitis; basal cell carcinoma, left temple; and squamous cell carcinoma, left hand.  Accordingly, the Board's decision herein shall focus on whether any of these current skin conditions are related to his military service, including inservice exposure to Agent Orange.

The Veteran served on active duty in the Army from January 1966 to October 1967.  A review of his service treatment records was silent as to any complaints of or treatment for a skin disorder.  

At his video conference hearing before the Board in July 2016, the Veteran denied ever having sought treatment for a skin disorder during service.  When asked if he ever had a skin disorder during service, he stated maybe.  He also testified that he first sought treatment for a skin disorder in 2009. 

The first post service treatment report showing treatment for contact dermatitis; basal cell carcinoma, left temple; or squamous cell carcinoma, left hand, was in March 2007.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for a skin disorder, including contact dermatitis; basal cell carcinoma, left temple; and squamous cell carcinoma, left hand.  The Veteran's service treatment records are silent as to any complaints of or treatment for a skin disorder.  No treatment for a skin disorder was shown or alleged to have occurred during service, or within the first post service year.  The Veteran has not claimed to have had an ongoing skin disorder since his military service, and his current skin disorders are not entitled to a presumption of service connection based upon inservice exposure to herbicide agents, including Agent Orange.  38 C.F.R. §§ 3.307, 3.309 (2015).  There is also no competent medical evidence suggesting a link between any of these current skin disorders and the Veteran's military service, including inservice exposure to herbicide agents.  For this reason, a medical examination or opinion is not necessary in this case.    

Following his separation from service, the first post service complaint or diagnosis of any skin disorder is not shown or alleged until 2007, 40 years after the Veteran's discharge from military service.   

Moreover, the Veteran as a layperson has not been shown to be capable of making medical conclusions linking any of these conditions to his military service, or his inservice exposure to herbicide agents.  Accordingly, his statements and testimony regarding causation are not competent evidence to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, there is no competent evidence linking any current skin disorder to the Veteran's military service, including his inservice exposure to herbicides.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim for a skin disorder.  As there is no doubt to be resolved, service connection for this disability is not warranted.

B.  Increased Evaluation Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016). 


i.  Diabetes Mellitus, Type II.

The Veteran's diabetes mellitus is rated under the criteria of 38 C.F.R. § 4.120 (diseases of the endocrine system), Diagnostic Code 7913, used in rating diabetes mellitus.  Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and restricted diet; or, oral hypoglycemic and restricted diet.  The Veteran currently has a 20 percent rating for diabetes mellitus.

A rating of 40 percent is assigned for diabetes mellitus requiring insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice per month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.120, Diagnostic Code 7913

Note (1) to the Diagnostic Code states to evaluate compensable complications of Diabetes Mellitus separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process.  Id., Note 1.

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities.").  Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Id. at 366-67.

Review of the Veteran's claims file, including VA examination reports in February 2009 and March 2016, establishes that his diabetes mellitus, type II, requires insulin and a restrictive diet, which are included in the currently-assigned 20 percent rating.  Diagnostic Code 7913 requires regulation of activities for the ratings above 20 percent.  Both examiners found that regulation of activities was not required for the Veteran's diabetes.  The Veteran's testimony also supports such a finding as he stated that he has been told to exercise.  As the Veteran's diabetes mellitus, type II, does not yet require a regulation of activities, he does not meet the criteria for a 40 percent, or higher, rating under Diagnostic Code 7913.  As the record does not show that the Veteran currently meets the criteria for a rating in excess of 20 percent for diabetes mellitus, the claim must be denied.  

The Board notes that the Veteran is separately rated for peripheral neuropathy of the bilateral upper and lower extremities.  Available treatment records and the Veteran's statements and testimony do not show that the Veteran had any additional complications of diabetes mellitus for which a separate compensable rating may be appropriate.  

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for diabetes mellitus, type II, and so, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ii.  Peripheral Neuropathy of the Left and Right Upper Extremities

The Veteran's peripheral neuropathy of the left and right upper extremities has been separately evaluated as 10 percent disabling pursuant to Diagnostic Code 8515.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.

Pursuant to Diagnostic Code 8515, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is right hand dominant; i.e., the right is the major upper extremity.  

Diagnostic Code 8515 provides that, for both the major and minor side, mild incomplete paralysis of the median nerve warrants a 10 percent evaluation; moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor side and 30 percent for the major side; and severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor side, and 50 percent for the major.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances warrant a 60 percent evaluation for the minor side, and 70 percent for the major.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The rating schedule provides the following guidance in evaluating the severity of disabilities of peripheral nerves: 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain [at times excruciating] is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  See 38 C.F.R. § 4.123. 

Neuralgia characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

Based upon a longitudinal review of the record, the Board finds that the Veteran's service-connected peripheral neuropathy of the left and right upper extremities have been manifested by no more than mild incomplete paralysis.  The peripheral neuropathy of the right and left upper extremity does not exhibit symptoms analogous to moderate incomplete paralysis.  The Veteran's February 2016 VA examination for diabetic sensory-motor peripheral neuropathy noted the Veteran's complaints of progressively worsening symptomatology.  Physical examination revealed findings of mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, mild numbness, decreased deep tendon reflexes, and decreased light touch/monofilament testing in the hands and fingers of both upper extremities.  Position sense and vibration sensation were normal throughout the upper extremities.  Strength testing revealed 5/5, i.e. normal strength, and no atrophy throughout both upper extremities.  As for the overall severity of the Veteran's peripheral neuropathy of the upper extremities, the VA examiner noted mild incomplete paralysis of the median nerve, and normal radial and ulnar nerves of the left and right upper extremities.  Similar findings were noted of the Veteran's March 2010 VA examination for peripheral nerves.  The report of this examination noted his complaints of itching in the forearms.  Physical examination of the upper extremities revealed decreased sensory function in the distal extremities, decreased tendon reflexes, normal muscle strength with no motor impairment, and no atrophy.  

In view of the foregoing, the Board finds that despite the Veteran's complaints of pain there appears to be little functional impairment of the upper extremities.  The impairment demonstrated appears to be consistent with the current 10 percent evaluation assigned for mild incomplete paralysis in both the upper and lower extremities.  As such, the Veteran does not meet or nearly approximate the criteria of moderate incomplete paralysis during this period so as to warrant a rating in excess of 10 percent under Diagnostic Code 8515.

The preponderance of the evidence is against the claims for an evaluation in excess of 10 percent for peripheral neuropathy of the left or right upper extremity.  Accordingly, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

iii.  Peripheral Neuropathy of the Left and Right Lower Extremities

a.  Prior to March 22, 2010

Prior to March 22, 2010, the Veteran's peripheral neuropathy of the left and right lower extremities was assigned separate 10 percent disability evaluations pursuant to Diagnostic Code 8520.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Prior to March 22, 2010, the Board finds that the peripheral neuropathy of the left and right lower extremities were manifested by pain and reduced sensation with mild incomplete paralysis, and were not more closely analogous to moderate incomplete paralysis.  The VA examination for peripheral nerves conducted in February 2009 noted the Veteran's complaints of itching in his thighs and numbness in his feet.  Sensory function testing revealed decreased pain, vibration, and light touch, with normal position sense in the distal extremities.  The report also noted decreased left and right brachioradialis reflexes and absent ankle reflexes; and normal knee and plantar flexion reflexes.   Physical examination of the lower extremities revealed normal motor strength with no motor impairment, and no muscle atrophy.  The report also noted mildly positive Romberg testing and patchy hyperpigmentation and hair loss in the distal third of the bilateral lower extremities.  In summary, the examiner concluded with a diagnosis of lower extremity peripheral neuropathy, with no nerve dysfunction, and no significant effects on his occupation or usual daily activities. 

Under these circumstances, the preponderance of the evidence is against an increased initial evaluation in excess of 10 percent for peripheral neuropathy of the left and right lower extremities.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

b.  Since March 22, 2010

Since March 22, 2010, the Veteran's peripheral neuropathy of the left and right lower extremity have been assigned separate 20 percent evaluations pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support an evaluation in excess of 20 percent for peripheral neuropathy of the left or right lower extremities at any point since March 22, 2010.  The Veteran's peripheral neuropathy of the left and right lower extremities, are mostly sensory, and the findings do not meet or nearly approximate the criteria for a disability rating in excess of 20 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran's most recent VA examination for diabetic sensory-motor peripheral neuropathy, performed in February 2016, noted his complaints of numbness and tingling sensation in his bilateral lower extremities, along with unbalance while walking.  Physical examination revealed mild to moderate pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right and left lower extremity.  Motor strength testing was normal with no muscle atrophy throughout the lower extremities.  Deep tendon reflex testing was decreased at the knees, bilaterally, and absent at the ankles.  Light touch/monofilament testing was normal at the knees and thighs, and decreased at the ankles and lower legs.  Position sense testing was normal and vibration sensation decreased in the lower extremities.  There was loss of hair and shiny skin in the lower extremities.  The VA examiner concluded that there was incomplete paralysis of a moderate level of the sciatic nerve on the right and left lower extremity.  The VA examiner also noted that the Veteran's diabetic peripheral neuropathy does not impact his ability to work.  On his prior VA examination for peripheral nerves, conducted in March 2010, the Veteran reported complaints of itching and numbness in the feet, dull pain in the calves and shins, and unbalance while walking.  Physical examination revealed normal motor strength, with no motor impairment, and no atrophy throughout the lower extremities.  Sensory function testing revealed decreased light touch and position sense in the distal lower extremities, and absent vibration in the distal lower extremities.  The report noted that the Veteran had a mild positive Romberg test, with patchy hyperpigmentation and hair loss in the distal third of bilateral lower extremities.

Based on the complaints and objective findings, the Veteran's peripheral neuropathy of the left and right lower extremities is best described as moderate incomplete paralysis of the nerve and does not meet or nearly approximate the criteria for a disability rating in excess of 20 percent on either side.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

C.  Extraschedular Consideration

In addition, the Board has considered whether the Veteran is entitled to greater levels of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the Veteran's diabetes mellitus and peripheral neuropathy of the upper and lower extremities do not present exceptional disability pictures.  The symptoms of his diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities are contemplated by the applicable rating criteria.  Specifically, the Veteran's diabetes mellitus, type II, results in the need for insulin and a restricted diet, which is fully contemplated in the corresponding diagnostic code.  The symptoms of the Veteran's peripheral neuropathy of the upper and lower extremities are also addressed by the impairment levels shown in Diagnostic Code 8515 and 8520, which fully take into account symptoms productive of impairment resulting in incomplete or complete paralysis of the nerve.  

There is no indication that the Veteran's diabetes mellitus, type II, or his peripheral neuropathy of the upper and lower extremities required frequent hospitalization, marked interference with his employment, or any other situation which could be considered a governing norm.  As such, referral for extra-schedular consideration is not warranted. 

Regarding collective impact, the Court stated "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds such is the case here and it will not be discussed.

The Board also notes that a claim for TDIU has been raised, and will be addressed in the REMAND section below.  


ORDER

Service connection for tooth loss, including secondary to inservice exposure to herbicides, is denied.

Service connection for a skin disorder, diagnosed as contact dermatitis; basal cell carcinoma, left temple; and squamous cell carcinoma, left hand, including secondary to inservice exposure to herbicides, is denied.  

An evaluation in excess of 20 percent for diabetes mellitus, type II, is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to March 22, 2010, is denied.

An evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity, since March 22, 2010, is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to March 22, 2010, is denied

An evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity, since March 22, 2010, is denied.




REMAND

The Veteran is seeking entitlement to service connection for vision loss and for an acquired psychiatric disorder, as well as entitlement to a TDIU rating, prior to February 3, 2016.

Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At his July 2016 video conference hearing before the Board, the Veteran testified that he had been treated by a VA psychologist the day before the hearing.  These records are not currently within the Veteran's claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the AOJ must obtain updated treatment records relating to the Veteran's claimed psychiatric disorder.  38 C.F.R. § 3.159(c)(2).  

In March 2016, the Veteran underwent a VA examination for eye conditions.  The report of this examination noted diagnoses of parafoveal telangiectasia, bilateral; and pseudophakia, bilateral, and provided an etiological opinion concerning parafoveal telangiectasia.  The Board, however, finds the medical opinion provided pursuant to this examination did not answer all of the relevant questions in this appeal.  Specifically, the opinion provided did not address the Veteran's cataract extraction and intraocular lens implant/pseudophakia, which occurred during the course of this appeal and was diagnosed at the examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Moreover, the opinion provided did not adequately address whether any of these disabilities were aggravated by the Veteran's service-connected disabilities.  

Under these circumstances, the AOJ must arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of his current eye disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The issue of entitlement to TDIU rating, prior to prior to February 3, 2016, is inextricably intertwined with the two issues being developed herein.  See 38 C.F.R. § 19.31 (2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for RO consideration of the issue of entitlement to a TDIU rating following development of the other issues being developed herein.

Accordingly, the case is remanded for the following actions:

1.  Contact the appropriate sources to obtain the Veteran's updated VA psychiatric treatment records, since May 20, 2016.  If these records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination for eye conditions.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and clinical examination of the Veteran, the examiner should respond to the following:

a.  Identify all current eye disabilities found during the course of this appeal, which must include parafoveal telangiectasia, bilateral; pseudophakia, bilateral; and cataracts; and

b.  For each eye disability identified, the examiner must state an opinion as to whether there is a 50 percent or better probability that the eye disability is etiologically related to the Veteran's active service

c.  For each eye disability identified that is not etiologically related to service, the examiner must state an opinion as to whether whether there is a 50 percent or better probability that the current eye disability was (i) caused or (ii) permanently worsened by the Veteran's service-connected diabetes.

A complete rationale for all opinions must be provided.  

3.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the issues remaining on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 

______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


